Order filed October 18, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00155-CV
                                   ____________

 ROBERT FIELDS AND JOHN FIELDS, CO-INDEPENDENT EXECUTORS OF
         THE ESTATE OF JAMES R. FIELDS, DECEASED, Appellants

                                           V.

                    MARY ELIZABETH LEE FIELDS, Appellee


                      On Appeal from the 190th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2011-52159


                                      ORDER

       On April 12, 2012, this court abated this case for mediation. On June 26, 2012,
the mediator reported that the case had settled in mediation. On September 13, 2012, this
court sent correspondence to the parties requesting a dispositive motion or motion to
dismiss. As of today, the parties have not responded.

       Appellant’s brief was due July 13, 2012. No brief or motion for extension of time
has been filed.
       Unless appellant submits a brief to the clerk of this court on or before November
15, 2012, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).




                                        PER CURIAM